Citation Nr: 0715965	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-43 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
condition and, if so, whether service connection is now 
warranted.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to an increased disability evaluation for 
left ankle sprain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1977 to January 
1985.  This matter is now before the Board of Veterans' 
Appeals (Board) pursuant to an August 2003 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  An unappealed July 1985 rating decision denied service 
connection for a right knee condition on the basis that there 
was no evidence of a current disability.  

2.  The evidence submitted since the RO's July 1985 rating 
decision is new and material as it includes evidence that 
raises a reasonable possibility of substantiating the claim.  

3.  A link between the veteran's right knee condition, 
diagnosed as chondromalacia, and service is not established.  

4.  A link between the veteran's left knee condition, 
diagnosed as chondromalacia, and service is not established.  

5.  The veteran's service-connected left ankle sprain is 
manifested by no more than moderate limitation of motion, 
without ankylosis, malunion of the os calcis or astragalus, 
or an astragalectomy.  


CONCLUSIONS OF LAW

1.  The RO's July 1985 decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 
(1985).

2.  The evidence added to the record subsequent to the RO's 
July 1985 rating decision is new and material and the claim 
for service connection for a right knee condition is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for a right knee 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for a left knee 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  The criteria for a rating in excess of 10 percent for 
service-connected left ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

The veteran seeks to establish service connection for a right 
knee condition.  The RO has declined to reopen the claim and 
has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the St. Petersburg, Florida, RO in July 
1985 denied service connection for a right knee condition on 
the basis that there was no evidence of a current disability.  
The Board acknowledges that there is no letter in the claims 
folder notifying the veteran of this decision.  It is 
presumed that the veteran received such notification, 
however, as the record contains documents concerning the 
award action following the rating decision, and notice was a 
normal part of that procedure.  Moreover, the veteran was 
aware of the fact that he had been granted a combined 10 
percent rating for various other service-connected 
disabilities and has never indicated that he did not receive 
notice.  The veteran did not file a timely appeal to the July 
1985 rating decision.  See 38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. § 19.129(a) (2001) (a claimant must file a notice 
of disagreement (NOD) with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
notice of that determination is mailed).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in July 2002, and this 
appeal ensues from the RO's August 2003 rating decision, 
which declined to reopen the claim and continued the previous 
denial of service connection.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant presents new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For evidence to be sufficient to reopen a 
previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in July 1985 included the veteran's 
service medical records, which contain several references to 
his right knee.  He was seen in May 1982 with complaints of 
intermittent pain and swelling for the past year, more 
frequent then.  Anterior posterior and lateral x-rays showed 
pointing of the tibial spine, which sometimes indicates early 
degenerative joint disease (DJD), but no evidence of 
osteochondritis dissecans.  There was some irregularity of 
the anterior tibial tuberosity, which was noted to most 
likely represent a normal variation; no soft tissue 
abnormalities were identified.  See health record and 
radiographic report.  In September 1982, the veteran was 
diagnosed with chondromalacia patella.  See health record.  
During a periodic examination, no deformity, weakness or loss 
of range of motion was noted in the veteran's right knee upon 
clinical evaluation, but the tibial tubercles prominence was 
noted as secondary to Osgood-Schlatter disease.  See July 
1982 report of medical examination.  The evidence also 
included a May 1985 VA compensation and pension (C&P) 
examination report, which diagnosed the veteran with 
degenerative bone disease, right knee, by history.  
Subsequent to the diagnosis, the examiner reported that x-
rays of the veteran's right knee were negative with no 
positive objective findings.  An orthopedic clinic medical 
record contains an impression of normal knee examination.  
See also May 1985 radiographic report.  There are no other 
post-service records and no indication that the veteran 
received any treatment for his right knee.  

Evidence submitted since the RO's July 1985 decision includes 
a November 2004 statement from Dr. D.W. Badolato, who reports 
that the veteran suffers from severe bilateral knee pain 
secondary to severe osteoarthritis.  This evidence is 
considered new, as it was not of record when the RO issued 
its July 1985 rating decision.  It also raises a reasonable 
possibility of substantiating the claim, and is thus 
considered material.  Having found that new and material 
evidence has been presented, the claim for entitlement to 
service connection for a right knee condition is reopened for 
review on the merits.  

Although the August 2003 rating decision that is the subject 
of this appeal, and the November 2004 statement of the case, 
are clear that the claim was not then reopened, the 
supplemental statement of the case in October 2006 discusses 
the claim for service connection for a right knee condition 
and concludes that service connection remains denied on the 
basis that evidence does not show that the veteran's right 
knee condition is the result of military service.  Because 
the RO discussed the merits of the underlying claim for 
service connection, and did not just consider whether there 
was new and material evidence to reopen the claim, the Board 
concludes that there is no prejudice to the appellant in 
reaching the merits of the reopened claim in this decision.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

The veteran underwent a VA C&P joints examination in July 
2003, during which his claims file was reviewed.  Physical 
examination revealed that the veteran's gait was within 
normal limits and he was able to squat 75 percent of normal. 
Standing alignment of his lower extremities was intact, and 
he was able to perform heel to toe walk satisfactorily.  Both 
knees exhibited seven degrees of valgus, but there was no 
effusion or synovial hypertrophy.  Range of motion was to 130 
degrees, actively and passively, without pain or guarding.  
X-rays of the bilateral knees were essentially within normal 
limits for a patient of the veteran's age and minimal 
arthritic changes, particularly laterally, were noted.  The 
examiner opined that it was not as likely as not that the 
veteran's knee symptomatology was related to an in-service 
injury.  A November 2004 letter from Dr. D.W. Badolato 
indicates that the veteran suffers from severe bilateral knee 
pain secondary to severe osteoarthritis, which has been 
present since 1977.  

During a June 2006 VA C&P joints examination, the veteran 
reported almost continuous knee pain.  He indicated that he 
is able to stand up to one hour and able to walk more than 
one quarter of a mile, but less than one mile.  The veteran 
also reported that his right knee gives way; bilateral knee 
instability, pain, stiffness and weakness; episodes of 
locking several times per week in his bilateral knees; 
bilateral knee effusion; and bilateral knee swelling and 
tenderness.  Range of motion testing revealed that the 
veteran was able to actively flex his right knee to 110 
degrees.  The examiner noted bilateral knee crepitus, 
tenderness, painful movement, weakness, and guarding of 
movement, as well as bumps consistent with Osgood-Schlatter 
disease and a meniscus abnormality.  The veteran was 
diagnosed with bilateral knee chondromalacia and the examiner 
opined that the right knee condition was not caused by or a 
result of service, as there were two negative knee 
examinations in July 1982 and May 1985.  

The evidence of record does not support the claim for service 
connection for a right knee condition, which was initially 
denied because there was no evidence of a current disability.  
See July 1985 rating decision.  As an initial matter, 
although post-service evidence indicates that the veteran has 
right knee chondromalacia, alternatively diagnosed in VA 
treatment records as arthralgia, the earliest evidence 
showing the presence of any diagnosed condition is dated more 
than a decade after his separation from service, and there is 
no contemporaneous documentation of symptomatology between 
the time of service and these initial findings.  

In addition to the span of time between the veteran's active 
service and the documentation and diagnosis of the disability 
at issue, the medical evidence of record does not otherwise 
establish a link between the veteran's right knee condition 
and service.  In his November 2004 statement, Dr. Badolato 
does not indicate that the veteran's right knee problem was 
caused by his active duty service; rather he only states that 
the condition has existed since 1977, which is the year the 
veteran entered active service.  Moreover, two VA examiners 
have opined that the veteran's right knee problems are not 
the result of his active service.  See July 2003 and June 
2006 VA examination reports.  In the absence of medical 
evidence establishing a link between the veteran's right knee 
chondromalacia and service, service connection must be 
denied.  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left knee condition.  Service medical records are devoid of 
reference to complaint of, or treatment for, left knee 
problems.  Post-service medical evidence contains various 
diagnoses involving the veteran's left knee, with the most 
current diagnosis being chondromalacia.  See June 2006 VA C&P 
joints examination report.  The earliest evidence showing the 
presence of any diagnosed left knee condition, however, is 
dated more than a decade after the veteran's separation from 
service, and there is no contemporaneous documentation of 
symptomatology between the time of service and these initial 
findings.  Moreover, and as was the case with the veteran's 
right knee, the medical evidence of record does not establish 
a link between the veteran's left knee condition and service.  
See November 2004 statement from Dr. Badolato; July 2003 and 
June 2006 VA examination reports.  In the absence of any 
medical evidence establishing such a link, service connection 
for a left knee condition must be denied.  

II.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection was originally granted for residuals of a 
left ankle strain with a noncompensable evaluation pursuant 
to 38 U.S.C.A. § 4.71a, Diagnostic Code 5271, effective 
January 27, 1985.  See July 1985 rating decision.  The 
veteran filed a claim for increased rating in July 2002 and 
although initially denied, the RO subsequently granted an 
increase to 10 percent, effective July 22, 2002.  See July 
2006 rating decision.  Despite the increase granted, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides the rating 
criteria for limited motion of the ankle.  The only rating in 
excess of 10 percent provided under this criteria is a 20 
percent rating for marked limited motion.  

The veteran has undergone three VA C&P joints examinations in 
connection with his claim.  In July 2003, he reported that 
his left ankle occasionally feels stiff.  Physical 
examination revealed gait within normal limits and the 
veteran was able to squat to approximately 75 percent of 
normal without appearing to favor either ankle in doing so.  
Standing alignment of his lower extremities was intact and he 
was able to heel to toe walk satisfactorily.  Range of motion 
testing revealed 20 degrees of active dorsiflexion and 65 
degrees of plantar flexion at normal inversion/eversion.  
Drawer test was 90 degrees and equinus was noted at both 
ankles, within normal limits.  Both ankles were normally 
aligned and there was no tenderness, swelling or other 
deformity noted.  X-rays of the veteran's ankles showed the 
ankle mortise to be well maintained without evidence of 
degenerative changes, as well as some ossification underlined 
in the medial malleoli, bilaterally.  The examiner noted that 
the ankles were within normal limits and asymptomatic, except 
for stiffness.  

During a February 2005 examination the veteran reported 
deterioration of his left ankle with regard to pain and 
stiffness, and that an increase in activity increased his 
left ankle pain.  The veteran reported significant stiffness 
in the morning and if he has a lot of activity, he needs to 
rest for one-half of an hour before getting up and trying to 
move around, though he has significant stiffness at that time 
as well.  The veteran reported the worst pain is during the 
evening; he asserts that he wakes up with a throbbing ache 
several times during the night.  He also indicated that his 
general activity has slowed down because of multiple joint 
pain, while acknowledging the relationship between his 
obesity and joint stress.  Physical examination revealed that 
the veteran stands and ambulates independently with a steady 
gait, good posture, and no limp.  There was no redness, 
swelling or heat of the veteran's left ankle, but mild pain 
to deep palpation at the lateral malleolus was noted.  Pedal 
pulses were 2+ and circulation and sensation to his left foot 
were good.  Range of motion testing revealed limited 
dorsiflexion to 10 degrees and limited plantar flexion to 25 
degrees, actively and passively.  An x-ray of the left ankle 
was negative and the veteran was diagnosed with left ankle 
condition.  


The veteran underwent a third VA C&P joints examination in 
June 2006.  He reported a significant change in his left 
ankle since the previous C&P examination and described an 
increase in the overall stiffness.  He also described a 
giving way sensation and instability, pain, effusion and 
inflammation.  Range of motion testing resulted in 10 degrees 
of active and passive dorsiflexion with pain beginning at 10 
degrees, 20 degrees of active plantar flexion, and 25 degrees 
of passive plantar flexion, with pain beginning at 10 
degrees.  The examiner noted crepitus, tenderness, painful 
movement and guarding of movement of the veteran's left 
ankle, but no instability, tendon abnormality or angulation.  
X-rays of the left ankle were negative; the veteran was 
diagnosed with old left ankle sprain, no residuals.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent pursuant to Diagnostic Code 
5271.  Normal ankle dorsiflexion is to 20 degrees and normal 
ankle plantar flexion is to 45 degrees.  See 38 C.F.R. 
§ 4.71a, PLATE II (2006).  While the veteran has exhibited 
some limitation of motion during VA examination, the 
limitation is no more than moderate.  As such, an increase is 
not warranted under this diagnostic code.  

The Board must consider the other diagnostic criteria related 
to the ankles to determine whether increased ratings, or 
additional separate compensable ratings, are warranted.  
These diagnostic codes, however, are not applicable to the 
veteran's service-connected left ankle sprain, as there is no 
evidence of ankylosis of the ankle or subastragalar or tarsal 
joints (Diagnostic Codes 5270 and 5272), malunion of the os 
calcis or astragalus (Diagnostic Code 5273), or that the 
veteran has undergone an astragalectomy (Diagnostic Code 
5274).  See July 2003, February 2005 and June 2006 VA C&P 
joints examination reports; x-rays.  

Consideration has also been given to whether the veteran's 
service-connected left ankle sprain causes any functional 
impairment, and to whether pain affects his functional 
abilities.  During the February 2005 VA examination, the 
examiner indicated that the veteran had to change his 
lifestyle as a result of his left ankle and generalized joint 
pain, more specifically needing to decrease his private lawn 
business because he was only able to do about one-third of 
the work he had been able to do previously.  The veteran was 
working full time as a fireman with minimal impact as he had 
frequent periods of time when he could rest his ankle and 
prevent an exacerbation.  There was no increase in pain, 
fatigability or weakness of the left ankle during repetitive 
range of motion testing.  

At the time of the June 2006 VA examination, the veteran did 
not exhibit any additional limitation of motion on repetitive 
use, but the examiner reported the following effects on 
occupational activities: decreased concentration; decreased 
mobility; problems with lifting and carrying; weakness or 
fatigue; and pain.  The examiner also noted mild to moderate 
effects on daily activities such as chores, shopping, 
exercise, recreation and traveling.  The veteran was 
reportedly still working as a fire fighter, but was driving 
the fire truck instead of conducting fire and rescue 
operations because of his inability to crawl.  

Although the Board recognizes the fact that the veteran has 
had to alter his occupational and daily activities due to 
pain, it finds that the assignment of a 10 percent rating 
contemplates such functional loss and that a rating in excess 
of 10 percent is not warranted under 38 C.F.R. §§ 4.40 and 
4.45 pursuant to the guidelines set forth in DeLuca.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a right knee 
condition has been reopened, any defect in the notice as 
required by Kent would be harmless.

Prior to the issuance of the rating decision that is the 
subject of the appeal, the veteran was advised of the 
necessary evidence to substantiate his claim for increased 
rating; that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claims.  See August 2002 
letter.  The veteran was later informed of the need to 
provide the RO with any evidence or information he might have 
pertaining to his claims.  See November 2004 statement of the 
case (SOC).  

The Board acknowledges that the veteran was not given a 
letter specifically informing him of the evidence necessary 
to substantiate his claim for service connection prior to the 
issuance of the rating decision that is the subject of this 
appeal.  The veteran has not been prejudiced by this 
omission, however, as there is no indication that the notice 
issued has prevented the veteran from providing evidence 
necessary to substantiate his claim and/or affected the 
essential fairness of the adjudication of the claim.  Nor is 
there any indication that the record is incomplete due to VA 
action or inaction with respect to notification and the 
veteran was subsequently provided with content-complying 
notice.  See Pelegrini, 18 Vet. App. at 120; December 2004 
letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  

The Board has also determined that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection.  This is so because his claims for 
service connection for right and left knee conditions are 
being denied and his claim for service connection for left 
ankle sprain was substantiated years ago.  Furthermore, he 
has not disagreed with the effective date of the award of 
left ankle sprain, and he was subsequently given notice and 
an opportunity to provide information, evidence and argument 
concerning a higher rating.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and VA treatment records have 
been associated with the claims folder and the veteran was 
afforded several appropriate VA examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The reopened claim for service connection for a right knee 
condition is denied.  

Service connection for a left knee condition is denied.  

A rating in excess of 10 percent for left ankle sprain is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


